Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-4-2006

In Re: Wallace
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4934




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"In Re: Wallace " (2006). 2006 Decisions. Paper 1792.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1792


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-13                                                        NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                       NO. 05-4934
                                    ________________

                           IN RE: MARGARET WALLACE,
                                                 Petitioner.
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                           (Related to Civ. No. 04-cv-00819)
                     _____________________________________

                   Submitted Under Rule 21, Fed. R. App. P.
                             December 16, 2005
     BEFORE: SCIRICA, CHIEF JUDGE, WEIS and GARTH, CIRCUIT JUDGES

                                (Filed: January 4, 2006)
                               _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Margaret Wallace asks that we issue a writ of mandamus directing

Honorable R. Barclay Surrick to recuse himself because he has failed to rule on alleged

attorney fraud that Wallace has documented in the record. Wallace additionally asks this

Court to adjudicate the issues of attorney fraud she presented to the District Court. For

the reasons that follow, we will deny the petition.




                                              1
             The District Court dismissed Wallace’s Complaint on November 18, 2005,

pursuant to Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir. 1984).

Wallace has appealed from that order. See C.A. 05-5216.

             Thus, we will dismiss this mandamus petition as moot.